Opinion,
Mr. Chief Justice Paxson:
The first assignment of error is to the admission of the conduct of the prisoner and the woman Cross an hour before the murder. It was an undisputed fact that the prisoner, the same woman Cross, and the deceased were together when the killing took place, or immediately before, even if the woman did, as she testified, run away before the shot was actually fired. Both the prisoner and the woman, as well as some other witnesses, testified that the quarrel was about the woman, though the exact cause of it is differently related. The theory of the commonwealth was that the killing was done from jealousy; and under these circumstances, the conduct of the prisoner an hour previous, in putting a pistol to her head, had a bearing on his state of mind towards her, and therefore, on the existence of the supposed motive for the killing. For such purpose it was clearly admissible.
The second and eighth assignments, inclusive, and the tenth, may be grouped together. They are minute criticisms on the language of the charge. Thus, the second is based on the statement of the judge of the quantity of beer as two gallons, instead of two kettles; an inaccuracy not material to the point of the case, and so far as it had any bearing, not unfavorable to the prisoner. The evidence as to the history of the transaction was, as the learned judge said, at first harmonious, then divergent, and finally contradictory. The jury, as has been often said, were bound to reconcile the discrepancies, if it could reasonably be done; and the judge aided them in the performance of that duty by a review of the evidence in general terms and with substantial accuracy, making suggestions fairly warranted by the evidence, to show the jury how it might be reconciled in some parts, and the difficulty of doing so in others. Nothing but hypercriticism can find any error in this part of the charge.
The ninth assignment we. understand to be abandoned. *84Even if correctly reported, the omission of the element of premeditation, in the first general description of murder of the first degree, was immediately cured by the full, explicit, and accurate definition given in connection with the facts of the case in hand.
The eleventh to the twenty-third assignments may be taken together and disposed of by saying that, so far as they were correct and pertinent statements of the law, they were affirmed in the charge: Points, even though taken verbatim from the decisions of this court, cannot always properly be answered by a simple affirmation. However accurately and carefully stated in their connection and applied to the case under discussion, they may, when taken as detached sentences and applied to different circumstances, convey erroneous ideas, especially to unlearned jurors. For example, the prisoner’s fourth point was that “Before the jury, in this case, can convict of murder of-the first degree, they must find that the prisoner acted upon as clear and premeditated a motive as he who kills by poison or by lying in wait.” This is said to be taken from the language of this court, though the case is not given, which is a very unsatisfactory mode of citing authority. It may be there are cases in which this would be a correct statement of the law; but, separated from its context and applied to the present case of shooting at a street corner, and answered by a simple affirmation, it would be dangerously liable to convey to the jury the idea that a prolonged premeditation, such as is necessarily involved in killing by poison or lying in wait, was essential to the case they had in hand. The learned judge told the jury that the design and the resolve to. kill must be formed before the shot was fired; that no specific time was requisite to make premeditation; the time might be short, but that shortness of time was an argument against premeditation; and that the jury must be satisfied from the evidence that premeditation and the deliberate intent were there, not merely when the shot was fired, but were there previously. This was all the prisoner was entitled to ask. He had no right to dictate the language of the- court. To convey the proper idea to the jury, language often must vary with the circumstances of the particular case. Neither under the act of March 31, 1860, or otherwise, has the prisoner a right to have answers to his points in any set form. *85The statute, § 58, provides that “ it shall be the duty of the court to answer the same fully; ” and this is the measure, not only of the court’s duty, but of the prisoner’s right. If the law applicable to his case is plainly, fully, and accurately stated, he has no cause of complaint, though the judge choose to express it in his own words.
There remains only the twenty-fourth assignment, that the judge erred in his answer to the point that “ The jury are judges of the law as well as of the fact, and may, upon the whole case, determine the grade of the offence.” The learned judge answered this point by saying that the jury had been sworn to decide the case on the law and the evidence; that the statement of the law by the court was the best evidence of the law within the jury’s reach; and that therefore, in view of that evidence and viewing it as evidence only, the jury was to be guided by what the court had said with reference to the law. This was an accurate and carefully considered answer to the point, and is entirely in harmony with Kane v. Commonwealth, 89 Pa. 522. It left the jury to decide the whole case upon the law and the evidence,—not upon the law as distinct from the evidence; and they were instructed as to what was the best evidence of the law. That is to say, in the language of the constitution, they were to determine “ the law and the facts, as in other cases,” under the advice and direction of the court; they were to look to the court for the best evidence of the law, just as they look to the witnesses for the best evidence of the facts. Thus interpreted and thus administered, this seeming paradox in our criminal law becomes intelligible. A judge who instructs a jury, in a criminal case, that they may disregard the law as laid down by the court, errs as widely as the judge who gives them a binding instruction upon the law. It is the duty of the jury to take the best evidence of the law, as it is to take the best evidence of the facts. When they refuse to do either, they disregard their duty and their oaths.
The judgment is affirmed, and it is ordered that the record be remitted to the Oyer and Terminer for the purpose of execution.